Execution Copy

[boulder.jpg]

February 15, 2007


GFA Holdings, Inc.
c/o TSG4, L.P.
Attention: Alexander Panos
600 Montgomery Street, Suite 2900
San Francisco, CA 94111

Dear Alex,

        As you know, Article VII of the Agreement and Plan of Merger, dated
September 25, 2006 (the “Merger Agreement”), sets forth various rights to
terminate the Merger Agreement prior to the consummation of the merger upon the
occurrence or non-occurrence of certain events. One such event, which would give
both GFA Holdings, Inc. (“Holdings”) and Boulder Specialty Brands, Inc.
(“Boulder”) the right to terminate the Merger Agreement pursuant to subsection
7.1(d) of the Merger Agreement, is the failure of the parties to consummate the
merger by February 16, 2007 (the “Termination Date”). As permitted and
contemplated by subsection 7.1(f) of the Merger Agreement, Boulder hereby agrees
to, and requests that Holdings and TSG4, L.P. (“TSG4”), as Shareholders’
Representative, execute this letter agreement as confirmation of their agreement
to, extend the Termination Date to May 31, 2007, and therefore amend subsection
7.1(d) of the Merger Agreement by substituting “February 16, 2007” with “May 31,
2007".

        Further, in connection with the extension of the Termination Date
contemplated herein, Boulder hereby agrees, and hereby requests that Holdings
and TSG4 agree by signing below, to amend subsection 7.1(f) of the Merger
Agreement by replacing subsection 7.1(f) in its entirety with the following: “by
the Company if final SEC approval of the Proxy Statement has not been received
by April 30, 2007;".

        In consideration for Holdings’ and TSG4‘s acknowledgement and agreement
to the terms and conditions of this letter agreement, Boulder hereby
acknowledges and agrees that (i) Holdings and GFA Brands, Inc. (“Brands”) have
used reasonable commercial efforts to date to deliver to Boulder those certain
financial statements set forth in Section 4.1(f) of the Merger Agreement and
notwithstanding such efforts the delivery of the June 30, 2006 audited financial
statements were delayed but nevertheless such delay shall not constitute a
breach of the Merger Agreement by either Holdings or Brands, (ii) as of the date
hereof, Boulder is not aware of any breach by Holdings or Brands of any of their
obligations under Sections 4.1, 4.2, and 4.14 of the Merger Agreement and
notwithstanding commercially reasonable efforts by Holdings and Brands the
delivery of the monthly financial statements as required by Section 4.1(d) were
delayed but nevertheless such delay shall not constitute a breach of the Merger
Agreement by either Holdings or Brands (iii) the mere filing of a Chapter 11
petition by itself by Creative Foods LLC is not a Material Adverse Effect under
the Merger Agreement, (iv) the Debtor In Possession financing totaling $353,000
provided to Creative Foods LLC and the related payments of contingent consulting
fees, in each case, by an affiliate of TSG4, as well as the pricing concessions
given to Creative Foods LLC under the Processing and Packaging Agreement, dated
January 7, 2003, with GFA Brands, Inc. (as amended, the “Processing &Packaging
Agreement”), shall not be construed as a breach of the Merger Agreement or a
failure of Holdings or TSG4 to satisfy the conditions to closing in Section 3.2
of the Merger Agreement, (v) Holdings and Brands plan to hire a new senior sales
and/or marketing executive and the parties hereto agree that before an offer is
made to such executive Boulder will be informed of such executive’s name and the
proposed terms and conditions of such executive’s employment and the parties
hereto also agree that Boulder’s consent shall not be required under the Merger
Agreement for the hiring of such executive and that such hiring shall not
constitute a breach of the Merger Agreement by either Holdings or Brands, and
(vi) the terms and conditions of a draft agreement between Brands and Ventura
Foods, LLC (“Ventura”) provided to Boulder (the “Draft New Ventura Agreement”)
are acceptable and the parties hereto agree that Boulder’s consent shall not be
required under the Merger Agreement in order for Brands to enter into any
agreement with Ventura and that the entering into such an agreement with Ventura
by Brands shall not constitute a breach of the Merger Agreement by either
Holdings or Brands, in each case, as long as the terms and conditions of such an
agreement are not materially more adverse to Brands in the aggregate than the
terms of the Draft New Ventura Agreement.

--------------------------------------------------------------------------------

        Notwithstanding Boulder’s consent to the terms and conditions of the
Draft New Ventura Agreement, if Brands enters into such a new agreement with
Ventura as contemplated herein before the Closing, the parties hereto
acknowledge that the requirement to obtain Ventura’s consent to the assignment
of such new agreement with Ventura to Boulder is a condition to the obligations
of the parties to close the transactions contemplated by the Merger Agreement as
set forth therein.

        In consideration of Boulder’s acknowledgment and agreement to the terms
and conditions set forth in the preceding paragraph, (i) Holdings and Brands
agree to use commercially reasonable efforts to prepare and deliver December 31,
2006 audited financial statements as soon as practicable consistent with past
practice and (ii) Brands agrees to spend a total aggregate dollar amount on (x)
advertising consisting of print, television, radio and free standing insert
advertising, (y) trade spend consisting of cash discounts, advertising payments
to customers, off-invoice allowances, billbacks, scan programs, and temporary
price reduction fees, and (z) catalina coupon distribution fees for the first
five months of 2007 (the “2007 Five Month Aggregate Ad and Trade Spend”) equal
to or greater than the total aggregate dollar amount spent on the same such
items for the first five months of 2006 (the “2006 Five Month Aggregate Ad and
Trade Spend”); provided, that Holdings and Brands shall credit Boulder at
Closing the dollar amount, if any, by which such 2006 Five Month Aggregate Ad
and Trade Spend exceeds such 2007 Five Month Aggregate Ad and Trade Spend as set
forth above (such amounts to be pro rated through the Cutoff Date to the extent
the Cutoff Date occurs prior to May 31, 2007); and provided, further, that the
expenditures described in clause (x), (y) and (z) above shall be made consistent
with historical practices and that neither Brands nor Holdings shall
intentionally defer any such expenditures to post-Closing periods.

        Notwithstanding the new May 31, 2007 Termination Date and the new April
30, 2007 date relevant to the amended subsection 7.1(f) of the Merger Agreement,
as described above, the parties agree that the Termination Date and the new
April 30, 2007 date relevant to the amended subsection 7.1(f) shall
automatically extend beyond May 31, 2007 and April 30, 2007, respectively, by
the same number of days as the delivery of the December 31, 2006 audited
financial statements to Boulder extends beyond March 16, 2007; provided,
however, that the new May 31, 2007 Termination Date under Section 7.1(d) of the
Merger Agreement shall not under any circumstances extend beyond June 30, 2007
and the new April 30, 2007 date relevant to the amended subsection 7.1(f) of the
Merger Agreement shall not under any circumstances extend beyond May 18, 2007.

--------------------------------------------------------------------------------

        Capitalized terms used but not defined in this letter agreement shall
have the respective meanings assigned to such terms in the Merger Agreement. The
parties agree that, with respect to Section 5.5(a) of the Merger Agreement, the
term “Audited Financial Statements” shall include the December 31, 2006 audited
financial statements when delivered and the definition of “Unaudited Financial
Statements” shall include the monthly consolidated interim financial statements
described in Section 4.1(d) of the Merger Agreement when delivered.

        If Holdings and TSG4, as Shareholders’ Representative, are agreeable to
the contents of this letter agreement, please execute the acknowledgement and
agreement set forth below. Should you have any questions regarding this letter,
please feel free to contact me directly.


Very truly yours,
BOULDER SPECIALTY BRANDS, INC.

By: /s/ Stephen B. Hughes       Stephen B. Hughes, Chairman and CEO

ACKNOWLEDGEMENT AND AGREEMENT:

TSG4 L.P., as Shareholders’ Representative

By: /s/ Chuck Esserman
      Chuck Esserman, Authorized Person

GFA HOLDINGS, INC.

By: /s/ Chuck Esserman
      Chuck Esserman, Authorized Person

BSB ACQUISITION CO., INC.

By: /s/ Stephen B. Hughes